Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed November 18, 2021.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-21-00628-CR



               IN RE SAVON RONSHEY CALDWELL, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               10th District Court
                            Galveston County, Texas
                        Trial Court Cause No. 19CR0024

                  MEMORANDUM DISSENTING OPINION

      I dissent because relator does not comply with the following mandatory
provisions of Rule 52 regarding a proper original-proceeding record: Tex. R. App.
P. 52.3(j) (certification), (k)(1) (necessary contents of appendix); 52.7(a)(1) (sworn
or certified copies), (a)(2) (properly authenticated transcript of any relevant
testimony from any underlying proceeding, including any exhibits offered in
evidence, or statement that no testimony was adduced in connection with the
matter complained); see also Tex. Civ. Prac. & Rem. Code Ann. § 132.001
(unsworn declarations).

       Generally, I would give notice of the deficiencies with the record and allow
relator an opportunity to cure, and if relator did not timely cure the deficiencies,
then I would dismiss the petition for want of prosecution without reaching the
merits. See In re Kholaif, 624 S.W.3d 228, 231 (order), mand. dism’d, 615 S.W.3d
369 (Tex. App.—Houston [14th Dist.] 2020) (orig. proceeding). Here, however,
based on the arguments asserted, the deficiencies in relator’s petition are incurable.
Accordingly, I would dismiss the petition without allowing an opportunity to cure.1

       I respectfully dissent.




                                             /s/       Charles A. Spain
                                                       Justice


Panel consists of Justices Wise, Spain, and Hassan (Wise, J., majority).
Do Not Publish — Tex. R. App. P. 47.2(b).




       1
          While I disagree with the disposition of this case, I applaud the court for deciding the
case for reasons other than petitioner’s purported noncompliance with judicially-created “extra
rules” concerning presentment of motions by incarcerated persons. See In re Gomez, 602 S.W.3d
71, 74–75 (Tex. App.—Houston [14th Dist.] 2019) (orig. proceeding) (Spain, J., concurring); In
re Pete, 589 S.W.3d 320, 322–324 (Tex. App.—Houston [14th Dist.] 2019) (orig. proceeding)
(Spain, J., concurring).
                                                   2